Citation Nr: 0414343	
Decision Date: 06/03/04    Archive Date: 06/10/04

DOCKET NO.  99-05 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida




THE ISSUE

Entitlement to service connection for a claimed heart 
disorder.  




REPRESENTATION

Appellant represented by:	The American Legion








ATTORNEY FOR THE BOARD

M.S. Lane, Counsel



INTRODUCTION

The veteran served on active duty from October 1949 to 
October 1952.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 1998 rating decision in which the RO 
determined that new and material evidence had not been 
received to reopen a claim of service connection for a heart 
disorder.

In a December 2000 decision, the Board reopened the claim of 
service connection for a heart disorder.  The Board also 
remanded that claim to the RO for additional evidentiary 
development.  

In October 2002, the Board once again remanded this case to 
the RO for additional development.  



FINDING OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate his claim for service connection, 
and the VA has made reasonable efforts to develop such 
evidence.  

2.  The veteran's currently demonstrated coronary artery 
disease is shown as likely not to have been aggravated by his 
service-connected post-traumatic stress disorder (PTSD).  



CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
heart disability is proximately due to or the result of the 
service-connected PTSD.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.310(a) (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matter - VCAA

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), which substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. § 5103 (West 2002)).  

It appears in this case that all obtainable evidence 
identified by the veteran relative to his claim of service 
connection for a heart disorder has been obtained and 
associated with the claims folder.  

The medical opinions and clinical records on file are 
sufficient to resolve the matter in the veteran's favor.  


II.  Analysis

The veteran is seeking service connection for a heart 
disorder.  He essentially contends that he developed a heart 
disorder as a direct result of his military service.  He has 
also contended that he developed a heart disease secondary to 
his service-connected post-traumatic stress disorder (PTSD).  

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  

For veteran's who have served 90 days or more of active 
service during a war period or after December 31, 1946, 
certain chronic disabilities, such as heart disease, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2003).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  The Board also notes that 
secondary service connection on the basis of aggravation is 
permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service- 
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  

The Board notes that the earliest medical evidence of record 
suggesting that the veteran suffers from heart disease is the 
report of a VA examination conducted in February 1954.  At 
that time, the veteran was diagnosed with rheumatic heart 
disease and mitral stenosis.  

Subsequent medical records are negative for any further 
diagnoses of a heart problem until September 1991, at which 
time the veteran was admitted to the hospital with complaints 
of chest pain, sweats, and shortness of breath.  He was given 
a diagnosis of probable left ventricular failure of an acute 
type related to effort at work.  

Several medical records dated over the next few years reflect 
that the veteran was repeatedly given a diagnosis of coronary 
artery disease.  In December 1995, the veteran was admitted 
to a private hospital with diagnoses of anterior wall 
ischemia, severe peripheral vascular disease with 
claudication class III, and congestive heart failure.  He 
underwent a right cardiac catheterization and a left 
ventricular coronary angiogram.  

In August 2001, the veteran was again hospitalized following 
complaints of dyspnea on exertion and chest pain.  He 
underwent a cardiac catheterization, which revealed single 
vessel coronary artery disease.  It was noted that his 
cardiomyopathy was found to be out of proportion to the 
degree of coronary artery disease that was found.  He then 
underwent an angioplasty with stent placement of the right 
coronary artery.  

The Board recognizes that, in February 2004, the veteran 
underwent a VA cardiac examination in which it was concluded 
that the veteran did not currently show evidence of 
clinically relevant organic heart disease.  

However, in view of the veteran's medical history discussed 
herein, which demonstrates that the veteran has been 
diagnosed with several heart disorders in the past, and that 
he has undergone surgery on several occasions, the Board 
concludes that the greater weight of evidence supports the 
conclusion that the veteran does meet the requirement of 
having a current heart disability.  

With respect to the question of whether the veteran's claimed 
heart disorder was the result of his military service or a 
service-connected disability, the Board notes that there are 
two conflicting medical opinions of record.  

In particular, the Board notes a September 2000 letter from 
Dr. S., a VA cardiologist, in which the physician noted that 
the veteran had a history of coronary artery disease and 
heart dysfunction, which she had been treating the veteran 
for since 1998.  She concluded that it was possible that the 
prolonged stress that the veteran had experienced in 
association with his PTSD had contributed to his development 
of heart disease.  

However, in reports of VA examinations conducted in October 
2003 and February 2004, another VA cardiologist, Dr. A., 
concluded that there was no likelihood that the claimed heart 
disease had developed as a result of his military service or 
his service-connected PTSD.  

In light of these opinions, the Board concludes that there is 
an approximate balance of positive and negative evidence 
regarding the question of whether the veteran's coronary 
artery disease had been aggravated by his service-connected 
PTSD.  

Therefore, by extending the benefit of the doubt to the 
veteran, the Board concludes that the veteran's coronary 
artery disease is proximately due to or the result of his 
service-connected PTSD.  Hence, the Board finds that 
secondary service connection is warranted on this basis.  



ORDER

Service connection for a heart disability manifested by 
coronary disease, as secondary to the service-connected PTSD, 
is granted.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



